 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     SEAN MACKINNON,                               Case No. 1:18-cv-00964-DAD-JDP
12                        Plaintiff,                 ORDER GRANTING PLAINTIFF’S
                                                     REQUEST TO CLARIFY SCHEDULING
13                        v.
                                                     ORDER AND VACATING SCHEDULING
14     C. GRAY, et al.,                              ORDER

15                        Defendants.                ECF Nos. 21 and 22

16                                                   ORDER SETTING TELEPHONIC
                                                     SCHEDULING CONFERENCE
17

18          Plaintiff Sean MacKinnon is a state prisoner proceeding with counsel in this civil rights
19   action brought under 42 U.S.C. § 1983. Plaintiff has requested clarification concerning the
20   court’s scheduling order. See ECF No. 22. Because plaintiff is represented by counsel, the
21   court’s typical scheduling order, ECF No. 21, is inappropriate for this case and is therefore
22   vacated.
23          I set a telephonic scheduling conference for October 30, 2019, at 9:30 a.m. Pacific Time in
24   the Yosemite Valley District Courthouse. Parties may appear telephonically. To appear
25   telephonically, each party is to use the following dial-in number and passcode: dial-in number
26   888-204-5984; passcode 4446176. Prior to the hearing, the parties should consider the attached
27   generic scheduling order, which will serve as a template for scheduling in this case.
28
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     October 9, 2019
 4                                UNITED STATES MAGISTRATE JUDGE
 5

 6

 7            No. 205.
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                  2
